Exhibit 10.1

 

Description of Executive Cash Bonus Plan

 

On October 31, 2004, the Board of Directors of Avanex Corporation (the
“Company”) adopted and approved an Executive Cash Bonus Plan. Pursuant to the
Executive Cash Bonus Plan, certain executive officers of the Company may receive
one-time cash bonuses of between 24% to 40% of their base salaries following the
satisfaction of certain financial and operating milestones approved by the Board
of Directors. The aggregate cash payments that may be paid to executive officers
of the Company upon satisfaction of the financial and operating milestones
pursuant to the Executive Cash Bonus Plan would be approximately $1.1 million.